Pursuant to Ind.Appellate Rule
Pursuant to Ind.Appellate Rule 65(D), this
 65(D), this Memorandum Decision
Memorandum       Decision shall
 shall not be regarded           not be or
                           as precedent                  Dec 30 2014, 8:31 am
regarded   as precedent
 cited before   any court or except
                             cited before  any
                                     for the
court except
 purpose       for the purpose
           of establishing   theofdefense of
establishing
 res judicata,the collateral
                   defense of res  judicata,
                               estoppel,  or
collateral
 the law ofestoppel,
             the case.or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK A. THOMA                                       GREGORY F. ZOELLER
Deputy Public Defender                              Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                 BRIAN REITZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

WILLIAM E. BOWEN,                                   )
                                                    )
        Appellant-Defendant,                        )
                                                    )
                vs.                                 )        No. 02A05-1405-CR-246
                                                    )
STATE OF INDIANA,                                   )
                                                    )
        Appellee-Plaintiff.                         )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Frances C. Gull, Judge
                              Cause No. 02D05-1306-FB-117


                                         December 30, 2014


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        William E. Bowen appeals his convictions for sexual misconduct with a minor as a

class B felony and sexual misconduct with a minor as a class C felony. Bowen raises one

issue, which we revise and restate as whether the evidence is sufficient to sustain his

convictions. We affirm.

                             FACTS AND PROCEDURAL HISTORY

        In July 2011, a national speed skating competition was held in Fort Wayne,

Indiana. T.G., who was fourteen years old at the time, was a competitive speed skater

and traveled from the State of Washington to Fort Wayne for the competition with her

father and her skating team, including her friend D.D. Bowen, who was over twenty-one

years old, was a professional skater and also attended the skating competition.1 Bowen

stayed at a hotel across the street from the location of the competition. T.G. did not stay

at the hotel, but some of her teammates including D.D. stayed there. Between her races,

T.G. watched her friends’ races, took a nap, and visited with her friends and D.D. at the

hotel across the street. The races at the competition were scheduled throughout the day,

and competitors including Bowen went back and forth between the location of the races

and the hotel because “it was convenient since it was right across the street, and there was

a running shuttle to take you back and forth.” Transcript at 146.

        During one of the days of the competition, T.G. walked through one of the

hallways of the hotel across the street from the competition. The door to Bowen’s hotel

room was open, and Bowen and T.G. “said hello to each other.” Id. at 122. Bowen

        1
            The presentence investigation report in the record indicates Bowen’s date of birth is April 4,
1986.
                                                     2
invited T.G. into his room, she went inside, and Bowen had T.G. sit down on the bed.

T.G. knew that Bowen had a roommate but there was no one there at the time. The two

talked, and Bowen locked the door. Bowen told T.G. “everything would be okay, not to

worry.” Id. at 123. He took off T.G.’s clothes and took off his own clothes, placed a

condom on his penis, and moved on top of T.G., who was on her back. Bowen told T.G.

that “nobody can ever find out what is happening” and that she would “need to just stay

quiet.” Id. at 124. Bowen placed his penis in T.G.’s vagina, held his hands against her

wrists, “had [her] hands pushed back,” and kissed her on her cheek, lips, and neck. Id. at

125. Bowen took off the condom and threw it away, placed a towel around himself,

handed T.G. her clothes, and told her that she could leave.

       T.G. walked back to the competition but did not tell anyone what had happened

“because [of] how much [she] looked up to him, [she] felt people would think [she]

wanted it.” Id. at 127. At the competition, D.D. noticed that T.G. had “an attitude and

[was] standoffish.” Id. at 147. D.D.’s mother noticed that T.G. “all of a sudden []

became real irritable and edgy” and “kind of didn’t want to be with pretty much anyone.”

Id. at 160. Bowen’s former spouse, who was at the competition as she was also a speed

skater, walked past T.G. and noticed that she “looked very distraught and scared” and

that she “could just see in her eyes that there’s this fear there.” Id. at 173. T.G.’s father

also noticed during the week of the competition and then afterwards that T.G. became

withdrawn and moody. A short time after the competition, T.G. stopped skating. In

approximately October of 2012, T.G. told D.D. what had occurred with Bowen, and then,

                                             3
with D.D.’s encouragement, T.G. told her mother what had occurred. T.G.’s mother

informed T.G.’s father, and T.G.’s father contacted the police.

       On June 24, 2013, the State charged Bowen with Count I, sexual misconduct with

a minor as a class B felony alleging Bowen had sexual intercourse with T.G.; and Count

II, sexual misconduct with a minor as a class C felony alleging Bowen performed or

submitted to fondling or touching T.G. with the intent to arouse T.G. or himself. A trial

was held at which the jury heard the testimony of T.G., T.G.’s father and mother, D.D.,

D.D.’s mother, Bowen’s former spouse, Bowen, and Frank Holland, who owned a small

import business and sold inline skating products at the competition. T.G. testified that,

between races, she would watch the races of her friends, take a nap, or “would go across

the street to the hotel and hang out with the people that weren’t racing as well.” Id. at

120. D.D. testified that she saw Bowen at the hotel “a lot,” and when asked what times

she saw Bowen at the hotel, D.D. testified “[i]t was more during down time when it

wasn’t as busy at the [competition], a lot of people would go over there.” Id. at 146-147.

D.D.’s mother testified that she saw Bowen both at the competition and at the hotel, that

she observed Bowen in the lobby of the hotel where skaters would mingle, and that the

racing schedule permitted competitors to leave the competition. Bowen’s former spouse

testified that she observed Bowen at the hotel “throughout the day” and at night and that

“[w]e were free to kind of come and go.” Id. at 167. When asked whether Bowen was at

the competition the whole time he was not skating, Bowen’s former spouse answered

“[n]o” and indicated that sometimes she saw Bowen at the hotel during the day. Id. at

                                            4
171. Holland testified that he was a vendor at the competition, that he sponsored skaters,

that he spoke with Bowen daily, and that he spoke with Bowen about the possibility of

his becoming a sponsored skater for Holland. Holland testified that he stayed at the

competition all day. When asked if he spent the majority of his breaks with Bowen,

Holland answered affirmatively.       Holland testified that it was hard to leave the

competition because it was possible to miss a race if the race schedule was early or late.

Bowen testified that he always tries to be at the location of his races two hours ahead of

time to give himself an hour to warm up, that he would probably lose his contract as a

professionally-sponsored racer if he missed a race, and that he raced approximately four

or five times a day. He testified that his schedule was “scattered just long enough where

[he] might as well just stay in the building.” Id. at 245. Bowen testified that he recalled

T.G. asking him for advice and that T.G. “was real upset over this one race, she had

almost won or something or qualify and it destroyed her.” Id. at 246. He also testified

that he did not spend time alone with T.G. at the hotel and did not have sex with her.

       The jury found Bowen guilty on both counts as charged. The court sentenced him

to ten years for his conviction under Count I and four years for his conviction under

Count II and ordered the sentences to be served concurrently with each other.

                                      DISCUSSION

       The issue is whether the evidence was sufficient to sustain Bowen’s convictions

for sexual misconduct with a minor. When reviewing claims of insufficiency of the

evidence, we do not reweigh the evidence or judge the credibility of witnesses. Jordan v.

                                             5
State, 656 N.E.2d 816, 817 (Ind. 1995), reh’g denied. Rather, we look to the evidence

and the reasonable inferences therefrom that support the verdict. Id. We will affirm the

conviction if there exists evidence of probative value from which a reasonable trier of

fact could find the defendant guilty beyond a reasonable doubt. Id.

      Bowen does not dispute his age or the age of T.G. at the time of the offenses. He

asserts that T.G.’s testimony is incredibly dubious, and specifically argues that T.G.

alleged that he had sex with her in his hotel room, which he shared with roommates,

during the day while the skating competitions occurred, that he raced approximately four

or five times a day, and that he would always try to arrive at the arena two hours before a

race to warm up. He argues that, other than T.G.’s testimony, the only other evidence

was testimony that others observed a fourteen-year-old girl who appeared to be irritable,

on edge, withdrawn, and moody. Bowen contends that T.G.’s testimony was completely

inconsistent with his testimony and that of Holland, who indicated Bowen was a top

athlete, raced four or five times a day, and conversed with fans. He also argues there was

no DNA evidence or medical testimony as to physical injuries or sexual contact, that no

one observed T.G. leaving the hotel in the middle of the day, and that T.G. did not tell

anyone that he did anything inappropriate to her from June of 2011 until October of 2012.

      The State maintains that the evidence was sufficient to support Bowen’s

convictions and that T.G.’s testimony was not incredibly dubious. The State notes that

T.G. testified that Bowen invited her into his room, locked the door, removed her clothes,

kissed her face and neck, and had sexual intercourse with her. The State further argues

                                            6
that Bowen’s former spouse noticed T.G. looked disheveled and scared and that T.G.’s

mother and father, Bowen’s former spouse, D.D., and D.D.’s mother testified that T.G.

changed during the competition. The State argues T.G. eventually confided in D.D., that

she wanted D.D. to keep what happened a secret because she was ashamed and feared

people would think she had wanted to have sex with Bowen, and that it was reasonable

for the jury to believe T.G.’s testimony that she did not disclose what happened because

she was afraid. The State also notes that T.G., D.D., and Bowen’s former spouse each

testified to seeing Bowen at the hotel between races. The State maintains that the jury

was in the best position to assess the credibility of the witnesses and that Bowen’s

arguments are simply a request for this court to reassess credibility and reweigh the

evidence.

       Ind. Code 35-42-4-9 governs the crime of sexual misconduct with a minor and

provided in part at the time of the offenses that “[a] person at least eighteen (18) years of

age who, with a child at least fourteen (14) years of age but less than sixteen (16) years of

age, performs or submits to sexual intercourse . . . commits sexual misconduct with a

minor” and that “the offense is . . . a Class B felony if it is committed by a person at least

twenty-one (21) years of age. . . .” The statute also provided that “[a] person at least

eighteen (18) years of age who, with a child at least fourteen (14) years of age but less

than sixteen (16) years of age, performs or submits to any fondling or touching, of either

the child or the older person, with intent to arouse or to satisfy the sexual desires of either

the child or the older person, commits sexual misconduct with a minor” and that “the

                                              7
offense is . . . a Class C felony if it is committed by a person at least twenty-one (21)

years of age. . . .” The State alleged, under Count I, that between July 16 and 22, 2011,

“Bowen, being at least twenty-one (21) years of age, did perform or submit to sexual

intercourse with T.G., a child who was then at least fourteen (14) years of age but under

the age of sixteen (16) to wit: 14 years of age . . . .” Appellant’s Appendix at 13. The

State alleged, under Count II, that between July 16 and 22, 2011, “Bowen, being at least

twenty-one (21) years of age, did perform or submit to fondling or touching with T.G., a

child who was then at least fourteen (14) years of age, but under sixteen (16) years of

age, to wit: 14 years of age, with the intent to arouse or satisfy the sexual desires of T.G.

and/or [] Bowen . . . .” Id. at 14.

       To the extent Bowen asserts that the substantive evidence against him came only

from the uncorroborated testimony of T.G., we observe that the uncorroborated testimony

of one witness, even if it is the victim, is sufficient to sustain a conviction. Ferrell v.

State, 565 N.E.2d 1070, 1072-1073 (Ind. 1991). To the extent Bowen asserts that the

incredible dubiosity rule requires reversal of his convictions, we note that the rule applies

only in very narrow circumstances. See Love v. State, 761 N.E.2d 806, 810 (Ind. 2002).

The rule is expressed as follows:

              If a sole witness presents inherently improbable testimony and there
       is a complete lack of circumstantial evidence, a defendant’s conviction may
       be reversed. This is appropriate only where the court has confronted
       inherently improbable testimony or coerced, equivocal, wholly
       uncorroborated testimony of incredible dubiosity. Application of this rule
       is rare and the standard to be applied is whether the testimony is so
       incredibly dubious or inherently improbable that no reasonable person
       could believe it.
                                             8
Id.

       Bowen fails to show that the testimony of T.G. was inherently contradictory. To

the extent T.G.’s testimony conflicted with the testimony of Bowen or Holland, or Bowen

argues that T.G.’s testimony was not believable or less believable than his testimony or

the testimony of other witnesses, we note that these are issues of witness credibility. The

function of weighing witness credibility lies with the trier of fact, not this court. Whited

v. State, 645 N.E.2d 1138, 1141 (Ind. Ct. App. 1995). We cannot reweigh the evidence

or judge the credibility of the witnesses. See Jordan, 656 N.E.2d at 817. Further, we

cannot say that T.G.’s testimony that Bowen went across the street to the hotel during the

skating competition, locked the door of his hotel room, and kissed and had sexual

intercourse with T.G. was so inherently improbable that no reasonable person could

believe it. Bowen does not show how the testimony against him was somehow internally

inconsistent and has not shown T.G.’s testimony to be incredibly dubious.

       Based upon our review of the evidence and testimony most favorable to the

convictions as set forth in the record and above, we conclude that sufficient evidence

exists from which the trier of fact could find Bowen guilty beyond a reasonable doubt of

sexual misconduct with a minor as a class B felony and sexual misconduct with a minor

as a class C felony. See Brakie v. State, 999 N.E.2d 989, 998-999 (Ind. Ct. App. 2013)

(finding that child victim’s testimony was not inherently contradictory and that the

incredible dubiosity rule did not apply), trans. denied.


                                              9
                                    CONCLUSION

      For the foregoing reasons, we affirm Bowen’s convictions for sexual misconduct

with a minor as a class B felony and sexual misconduct with a minor as a class C felony.

      Affirmed.

BAILEY, J., and ROBB, J., concur.




                                           10